Citation Nr: 0023084	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  95-16 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury to the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to July 1976 
and from August 1977 until his retirement in October 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By a rating decision, dated April 1993, the RO denied service 
connection for a left hand disability.  This determination 
was based on the evidence then of record.  The veteran 
subsequently reported for a Department of Veterans Affairs 
(VA) examination, following which, in a rating decision dated 
April 1994, the RO granted the veteran's claim for service 
connection for residuals of an injury to the left hand.  A 
noncompensable evaluation was assigned, effective October 
1992.  The veteran disagreed with the assigned evaluation.  
Based, in part, on the findings of a VA examination in 
December 1995, the RO, by rating action in April 1996, 
increased the evaluation for the veteran's service connected 
left hand disability to 10 percent, effective October 1992.

This case was previously before the Board in March 1997, at 
which time the issue of entitlement to an evaluation in 
excess of 10 percent for residuals of an injury to the left 
hand was remanded for additional development of the record.  
As the requested development has been accomplished, the issue 
is again before the Board for appellate consideration.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran is right-handed.

3. There is no evidence of ankylosis of any fingers of the 
left hand.  

4. The veteran has full range of motion of the left hand, and 
there is no current evidence of any neurological 
abnormality.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of an injury to the left hand are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 42, 
4.3, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes 5220-
5223, 5309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107(a) (West 1991).  The Court has held that a 
well-grounded claim is one which is plausible, meritorious on 
its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In this case, the 
veteran's statements concerning the severity of the symptoms 
associated with his service-connected left hand disability 
are within the competence of a lay party to report and are 
sufficient to render his claim well grounded.  See Fenderson 
v. West, 12 Vet. App. 119, 125-126 (1999); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  No further development is necessary in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that when the veteran was 
seen in February 1973, it was reported that his finger had 
"popped" that day.  There was full range of motion, without 
swelling or ecchymosis.  Subjective tenderness was noted in 
the proximal interphalangeal joint of the middle finger of 
the left hand.  The diagnosis was sprain.  The veteran was 
seen from August to September 1982 for a laceration of the 
left hand.  It was apparently burned by a steam pipe.  The 
burn site became infected.  Several days after the injury, it 
was noted that the left hand site was much improved.  

The veteran was afforded a general medical examination by the 
VA in September 1993.  He reported that he suffered steam 
burns to both hands in 1983, and that the skin on the hands 
is tight.  An examination of the extremities was negative.  
An X-ray of the left hand showed no bone or joint 
abnormality.  No pertinent diagnosis was made.

A VA orthopedic examination was conducted in October 1993 for 
a crushed left hand and burn scars of the left hand.  The 
veteran related that he was not able to completely close the 
grip on the middle finger of the left hand.  The metacarpal 
phalangeal joint did not quite flex completely.  The veteran 
lacked 7 or 8 degrees of total flexion of the metacarpal 
phalangeal joint of the left hand.  He indicated that the 
joint occasionally caused him pain.  There was a scar on the 
hypothenar portion of the left thumb.  It was superficial and 
insignificant clinically.  The diagnosis was history of 
crushed left hand with the metacarpal phalangeal joint of the 
middle finger lacking 6 to 8 degrees of full flexion, with 
superficial scar of the hand without clinical significance.

The veteran was again afforded an examination by the VA in 
December 1995.  He asserted that the left hand had never been 
the same since the "crush" injury in service.  He reported 
that his left hand swells all the time and that he had 
minimal strength in the hand compared to prior to the injury.  
He indicated that his hand ached and hurt all the time due to 
fluctuating weather conditions.  He reported that he took 
Motrin for the pain.  On examination, the left hand had a 
normal appearance.  There was a rather faint linear scar 
extending across the dorsum of the hand from the base of the 
thumb to near the base of the index finger.  The hand itself 
exhibited no appreciable deformity.  He appeared to have 
decreased grip strength.  The ability to pinch against 
resistance seemed to be diminished both to the index finger 
and to the fifth digit.  The veteran was able to oppose the 
thumb to the base of the fifth digit.  X-rays of the left 
hand were normal.  The diagnosis was status post trauma, 
remote, to the left hand. 

Another VA examination was conducted in March 1999.  The 
veteran complained of intermittent swelling and loss of grip 
strength.  He also noted diminished strength in the left hand 
during daily activities.  He took antiinflammatory 
medications on an as needed basis for swelling.  He stated 
that, at times, he was unable to wear a ring.  The veteran 
described no affects of his condition on his usual occupation 
in sales.  It was noted that the veteran was right-handed.  
On examination, the veteran had full range of motion of the 
digits of the left hand.  A neurological evaluation was 
normal.  The scar over the dorsal aspect of the hand was 
barely visible.  There was no evidence of contracture in the 
digits or of retraction of the skin over the dorsum of the 
hand.  X-rays were normal.  The impression was status post 
cutaneous burn with stain to the dorsal aspect of the left 
hand.  The examiner commented that he found no evidence of 
objective residual difficulty of the left hand.  There were 
some subjective complaints of weakness.  In his opinion, the 
residual disability was minimal.  He found no evidence of 
subluxation, lateral instability, excess fatigability or 
incoordination.  He added that it was possible with episodes 
of swelling that there might be limitations in his functional 
ability of the left hand during these episodes.  Finally, the 
examiner stated that it was not feasible to determine 
additional degrees of limitation of motion during these 
flare-ups.  


Analysis 

As the veteran takes issue with the initial rating assigned 
following the grant of service connection for residuals of an 
injury to the left hand, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, supra.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

VA regulations require that disability evaluations be based on 
the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial history 
is to be considered, and a full description of the effects of 
the disability upon ordinary activity is also required.  
Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion.  Many factors are for 
consideration in evaluating disabilities of musculoskeletal 
system and these included pain, weakness, limitation of 
motion, and atrophy.  Painful motion with the joint or 
periarticular pathology which produces disability warrants the 
minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59 (1999).

Residuals of injuries to Muscle Group IX will be rated under 
Code 5309.  Function:  The forearm muscles act in strong 
grasping movements and are supplemented by the intrinsic 
muscles in delicate manipulative movements.  Intrinsic 
muscles of the hand.  Thenar eminence; short flexor, 
opponens, abductor and adductor of thumb; hypothenar 
eminence; short flexor opponens and abductor of little 
finger, 4 lumbricales; 4 dorsal and 3 palmar interossei.  
(Function:  In general the forearm muscles act in strong 
grasping movements and are supplemented by the intrinsic 
muscles in delicate manipulative movements.)  Note:  The hand 
is so compact a structure that isolated muscle injuries are 
rare, being nearly always complicated with injuries of bones, 
joints, tendons, etc.  Rate on limitation of motion, minimum 
10 percent.

A 20 percent evaluation may be assigned for favorable 
ankylosis of the thumb and middle fingers, or the index and 
middle fingers on the minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5223.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  (b) A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A slight disability of muscles anticipates the following: (i) 
Type of injury.  Simple wound of muscle without debridement 
or infection.  (ii) History and complaint.  Service 
department record of superficial wound with brief treatment 
and return to duty.  Healing with good functional results.  
No cardinal signs or symptoms of muscle disability as defined 
in paragraph (c) of this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.

A moderate disability of muscles anticipates the following:  
(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  (iii) Objective findings.  
Entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

A moderately severe disability of muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

The appellant's residuals of a left hand injury are currently 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5309.  
During the pendency of this appeal, the Rating Schedule was 
revised with respect to the ratings applicable to muscle 
injuries, effective July 3, 1997.  62 Fed. Reg. 30235-30240 
(Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.47-4.54, and 
§ 4.72 was removed and reserved).  The defined purpose of 
these changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments clarify that the changes 
were not intended to be substantive.  See 62 Fed. Reg. 30235 
- 30237.

The Court has held that when regulations concerning rating 
disabilities undergo a substantive change during the course 
of an appeal, the veteran is entitled to the resolution of 
his claim under the criteria that are to his advantage.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, as stated above, a review of the historical 
information regarding the promulgation of the new regulations 
indicates that no substantive changes were made to the 
applicable rating criteria, to include Diagnostic Code 5309.

A review of the record shows that the veteran has been 
afforded a number of examinations during the course of his 
appeal.  The Board acknowledges that the December 1993 VA 
examination demonstrated that there was some limitation of 
motion of the middle finger of the left hand.  As noted 
above, however, in order to assign a higher rating, the 
record must establish that there is ankylosis of at least two 
fingers.  In this context, the Board notes that while the 
December 1995 examination showed that the veteran had 
diminished grip strength, he was able to oppose the thumb to 
the base of the fifth digit.  Although the veteran expressed 
complaints of left hand pain and weakness, the results of the 
March 1999 VA examination disclosed that the veteran was able 
to demonstrate a full range of motion of the fingers of the 
left hand, and that his neurological evaluation was within 
normal limits.  Notably, however, the VA examiner in 1999 did 
remark that it was possible that there may be functional 
limitation of the left hand due episodes of swelling.  That 
notwithstanding, the VA examiner found that there was no 
evidence of objective residual difficulties of the left hand, 
and opined that the residual disability was considered 
minimal.  Indeed, no evidence of excess fatigability or 
incoordination of the left hand was found on examination in 
March 1999.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board concludes, 
therefore, that the medical findings on examination are of 
greater probative value than the veteran's statements 
regarding the severity of his disability.  Accordingly, the 
weight of the evidence is against the claim for an evaluation 
in excess of 10 percent for residuals of an injury to the 
left hand.



ORDER

An evaluation in excess of 10 percent for residuals of an 
injury to the left hand is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

